
	
		I
		112th CONGRESS
		1st Session
		H. R. 2413
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Gary G. Miller of
			 California (for himself and Mrs.
			 McCarthy of New York) introduced the following bill; which was
			 referred to the Committee on Financial
			 Services
		
		A BILL
		To establish a sustainable Federal Secondary Market
		  Facility for Residential Mortgages that is financed by private capital, to
		  terminate the conservatorships of Fannie Mae and Freddie Mac and repeal the
		  charter Acts of such enterprises, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Secondary Market Facility for
			 Residential Mortgages Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Title I—Secondary Market Facility for Residential
				Mortgages
					Sec. 101. Establishment of Secondary Market Facility for
				Residential Mortgages.
					Sec. 102. Limitations on mortgage purchases.
					Sec. 103. Reduction of market share.
					Sec. 104. Capital standards.
					Sec. 105. Guarantee fees.
					Sec. 106. Federal insurance backstop.
					Sec. 107. Deficit reduction.
					Sec. 108. Portfolio reduction.
					Sec. 109. Initial standards.
					Title II—Ending the conservatorships of Fannie Mae and Freddie
				Mac
					Sec. 201. Treasury plan.
					Sec. 202. Implementation of plan.
					Sec. 203. Repeal of charter Acts.
					Title III—Federal Housing Finance Agency
					Sec. 301. Establishment of Federal Housing Finance Agency
				Board.
					Sec. 302. Supervision and regulation of Facility by
				FHFA.
					Sec. 303. Conforming amendments.
				
			2.PurposeThe purpose of this Act is to establish a
			 Federal secondary market facility for residential mortgages, to provide that
			 the operations thereof shall be financed by private capital, and to authorize
			 such facility to—
			(1)provide stability
			 in the secondary market for residential mortgages;
			(2)respond
			 appropriately to the private capital market;
			(3)maintain the
			 secondary market for residential mortgages, including the TBA
			 (to-be-announced) market;
			(4)improve the distribution of investment
			 capital available for residential mortgage financing and as a result facilitate
			 access to mortgage credit to qualified borrowers throughout the United States
			 (including in central cities, rural areas, high-cost areas, and underserved
			 areas); and
			(5)manage and liquidate the mortgage
			 portfolios of Fannie Mae and Freddie Mac in an orderly manner, in a way that
			 contributes to the stability of the housing market and with minimum loss and
			 maximum profit to the Federal Government.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Approved
			 sellerThe term approved seller means a seller of a
			 mortgage who has been approved by the Facility in accordance with the standards
			 established by the FHFA Board pursuant to section 102(j).
			(2)ConservatorshipThe term conservatorship
			 means, with respect to an enterprise, the conservatorship of the enterprise
			 established pursuant to section 1367 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617) and in effect on
			 the date of the enactment of this Act.
			(3)EnterpriseThe
			 term enterprise means—
				(A)the Federal
			 National Mortgage Association; and
				(B)the Federal Home
			 Loan Mortgage Corporation.
				(4)FacilityThe
			 term Facility means the Secondary Market Facility for Residential
			 Mortgages established under section 101 of this Act.
			(5)Facility-affiliated
			 partyThe term Facility-affiliated party
			 means—
				(A)any director, officer, or employee of, or
			 agent for, the Facility;
				(B)any affiliate,
			 consultant, or joint venture partner of the Facility, and any other person, as
			 determined by the FHFA Board (by regulation or on a case-by-case basis) that
			 participates in the conduct of the affairs of the Facility; and
				(C)any independent
			 contractor for the Facility (including any attorney, appraiser, or accountant),
			 if—
					(i)the
			 independent contractor knowingly or recklessly participates in—
						(I)any violation of
			 any law or regulation;
						(II)any breach of
			 fiduciary duty; or
						(III)any unsafe or
			 unsound practice; and
						(ii)such violation,
			 breach, or practice caused, or is likely to cause, more than a minimal
			 financial loss to, or a significant adverse effect on, the Facility.
					(6)Facility
			 BoardThe term Facility Board means the Board of
			 Directors of the Secondary Market Facility for Residential Mortgages,
			 established under section 101.
			(7)FHFA
			 BoardThe term FHFA
			 Board means the Federal Housing Finance Agency Board established under
			 section 1312 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992, as amended by section 301 of this Act.
			(8)Residential
			 mortgageThe term residential mortgage means a
			 mortgage on single-family housing or multifamily housing.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(10)Single-family
			 housingThe term single-family housing means a
			 residence consisting of 1 to 4 dwelling units.
			(11)Multifamily
			 housingThe term multifamily housing means a
			 residence consisting of more than 4 dwelling units.
			ISecondary Market
			 Facility for Residential Mortgages
			101.Establishment
			 of Secondary Market Facility for Residential Mortgages
				(a)EstablishmentThere is hereby established a Secondary
			 Market Facility for Residential Mortgages, which shall be a body corporate
			 without capital stock.
				(b)PurposeThe
			 purpose of the Facility shall be to ensure that capital for residential
			 mortgages is available to qualified homebuyers throughout the United States,
			 without regard to region, area, or other geographic location.
				(c)Federal
			 statusThe Facility shall be
			 an instrumentality of the Federal Government.
				(d)Board of
			 Directors
					(1)Establishment;
			 appointmentThe Facility
			 shall be under the direction of a Board of Directors, which shall consist of 5
			 members who shall be appointed by the President, and shall not be officers or
			 employees of the Federal Government. The initial members of the Facility Board
			 shall be appointed not later than the expiration of the 6-month period
			 beginning on the date of the enactment of this Act.
					(2)QualificationsOf
			 the members appointed to the Facility Board—
						(A)3 members shall
			 possess extensive experience and expertise in financial management or
			 oversight, capital markets (including debt markets), the secondary mortgage
			 market, and mortgage-backed securities; and
						(B)2 members shall possess extensive
			 experience and expertise in mortgage finance (including single-family and
			 multifamily housing mortgage finance and with credit unions and small
			 institutions).
						(3)Political
			 affiliationNot more than
			 three members of the Facility Board may be members of the same political
			 party.
					(4)Term;
			 removalEach member of the
			 Facility Board shall be appointed for a term of 5 years, except that any member
			 may be removed from office by the President for good cause.
					(5)ChairpersonThe Chairperson of the Facility Board shall
			 be designated by the President at the time of appointment. The Chairperson
			 shall designate another member to serve as Acting Chairperson during the
			 absence or disability of the Chairperson.
					(6)VacanciesA
			 member of the Facility Board appointed to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term.
					(7)Continuation of
			 membershipA member of the
			 Facility Board may serve after the expiration of the member’s term until a
			 successor has been appointed.
					(e)Mortgage-Related
			 activitiesThe business of the Facility shall be limited to the
			 following functions, and such activities as may be incident to such
			 functions:
					(1)BorrowingBorrowing, giving security, paying interest
			 and other return, and issuing notes, debentures, bonds, and other obligations
			 and securities to fund the purchase of residential mortgages, and to achieve
			 initial capitalization levels as required by the FHFA Board.
					(2)Single-family
			 mortgage purchaseThe purchase of residential mortgages on
			 single-family housing that are originated by approved sellers pursuant to
			 section 102(j).
					(3)Multifamily
			 mortgage purchaseThe
			 purchase of residential mortgages on multifamily housing that are originated by
			 approved sellers pursuant to section 102(j).
					(4)Maintenance of
			 TBA marketMaintaining the to-be-announced market
			 for securities based on or backed by residential mortgages on single-family or
			 multifamily housing.
					(5)Mortgage-backed
			 securitiesIssuing, and
			 guaranteeing timely payment of principal and interest on, securities and other
			 obligations based on or backed by a pool of residential mortgages purchased by
			 the Facility, whose quality and characteristics are interchangeable with
			 securities issued by the enterprises before the date of the enactment of this
			 Act, including applicable rules related to the calculation of net capital
			 requirements.
					(6)Collection of
			 feesThe collection of
			 guarantee fees established under section 105 in connection with mortgage
			 purchases and reinsurance fees established under section 106(a).
					(7)Risk
			 managementThe management of
			 interest rate risk associated with operations of the Facility.
					(f)Prohibition on
			 mortgage originationThe Facility shall not engage in mortgage
			 origination.
				(g)Self-SupportingThe
			 operations of the Facility shall be funded only by income derived from its
			 operations, after obligations for capital reserves in accordance with section
			 104 and for the Reinsurance Fund under section 106(b) are met.
				(h)Equal access to
			 productsThe FHFA Board shall, by regulation, require that the
			 Facility operate to carry out the purposes under subsection (b) in a manner
			 that provides equal access at all times, by all eligible or qualified and
			 approved residential mortgage lenders, and all markets, to products of the
			 Facility.
				(i)PersonnelThe
			 Facility Board may fix the number and basic pay of, and appoint and direct, all
			 employees of the Facility without regard to the provisions of title 5, United
			 States Code.
				(j)Leasing
			 authorityFor the purpose of
			 mitigating losses to the taxpayer and stabilizing home prices, the Facility may
			 market for rental any real-estate owned properties and assets of the
			 enterprises that are transferred to the Facility pursuant to section 201(b) and
			 enter into such lease agreements with lessees as the Facility Board determines
			 appropriate, prior to sale of such properties and assets, except that any such
			 lease agreement shall terminate before the expiration of the 5-year period
			 beginning upon the establishment of the Facility.
				(k)Budgets; audits;
			 management reports; obligationsThe Facility shall be considered
			 a wholly owned Government corporation for purposes of chapter 91 of title 31,
			 United States Code, but not including section 9108 of such chapter.
				(l)General
			 powersThe Facility may—
					(1)adopt, amend, and
			 repeal bylaws;
					(2)adopt and use a
			 corporate seal;
					(3)enter into contracts, incur liabilities,
			 make guarantees, borrow money, issue notes, bonds, and other
			 obligations;
					(4)sue or be sued in
			 its own capacity; and
					(5)purchase, receive,
			 hold, and use real and personal property and other assets necessary for the
			 conduct of its operations.
					102.Limitations on
			 mortgage purchases
				(a)Safe and sound
			 mortgages
					(1)Limitation on
			 Facility purchasesTo limit
			 the risk assumed by the Facility, the FHFA Board shall, by regulation, limit
			 the residential mortgages that may be purchased by the Facility to safe and
			 sound mortgages, as such term is defined pursuant to paragraph (2), within such
			 mortgage product types and classifications as are approved in advance by the
			 FHFA Board pursuant to paragraph (3).
					(2)DefinitionThe FHFA Board shall, by regulation, define
			 the term safe and sound residential mortgages for purposes of this
			 subsection, which shall—
						(A)be established by
			 the FHFA Board;
						(B)be limited to mortgages that are of a
			 quality, type, and class determined by the FHFA Board to be appropriate to
			 provide adequate liquidity in the housing finance markets and that serve a
			 range of residential mortgagors and residential housing markets, which shall
			 include—
							(i)mortgages having a
			 term to maturity of 30 years or less and a fixed rate of interest over the
			 entire term of mortgage;
							(ii)mortgages for
			 single-family housing and mortgages for multifamily housing;
							(iii)programs for
			 whole loans and certificates; and
							(iv)other mortgages that are not insured under
			 the National Housing Act and not securitized through securities guaranteed by
			 the Government National Mortgage Association;
							(C)incorporate—
							(i)the
			 outstanding balance requirements for single-family mortgages under subsection
			 (b) of this section;
							(ii)the
			 conforming loan limits for single-family mortgages under subsection (c) of this
			 section;
							(iii)the downpayment
			 requirements for single-family mortgages under subsection (d) of this
			 section;
							(iv)the
			 requirements for adjustable rate mortgages under subsection (e) of this
			 section;
							(v)the
			 representation and warranty requirements under subsection (f) of this
			 section;
							(vi)the
			 underwriting standards under subsection (g) of this section; and
							(vii)the property
			 valuation standards under subsection (h) of this section.
							(3)Product
			 approvalThe FHFA Board shall require the Facility to obtain the
			 approval of the FHFA Board for any product of the Facility before initially
			 offering the product. The FHFA Board shall establish standards for approval of
			 products, which shall provide for conditional approval and procedures for
			 submission of requests for such approval.
					(b)Outstanding
			 balance requirements for single-Family mortgagesThe regulations of the FHFA Board pursuant
			 to subsection (a) shall ensure that a mortgage on single-family housing shall
			 not be considered a safe and sound mortgage if the outstanding principal
			 balance under the mortgage at the time of purchase by the Facility exceeds 80
			 percent of the sale price of the single-family residence securing the mortgage,
			 unless—
					(1)the seller retains a participation of not
			 less than 10 percent of the sale price of the single-family residence securing
			 the mortgage, and the aggregate amount any outstanding principal balance
			 (including such participation) shall not exceed 90 percent of the sale price of
			 the single-family residence securing the mortgage;
					(2)for such period
			 and under such circumstances as the Facility Board may require, the seller
			 agrees to repurchase or replace the mortgage upon demand of the Facility in the
			 event that the mortgage is in default;
					(3)the portion of the
			 outstanding principal balance of the mortgage that exceeds such 80 percent is
			 guaranteed or insured by a qualified insurer, as determined by the Facility in
			 accordance with such standards and requirements as the FHFA Board shall
			 establish; or
					(4)the mortgage is
			 financed in part through a shared equity arrangement under which independent,
			 private sector investors invest, together with the mortgagors, equity funds for
			 such residences in the form of cash (or its equivalent) paid on account of the
			 property and thereby share in the ownership of such residences, except
			 that—
						(A)the mortgagor shall retain an ownership in
			 the residence under the shared equity arrangement that is not less than 50
			 percent; and
						(B)such private sector financing may provide
			 not more than half of the minimum downpayment amount required under subsection
			 (d).
						(c)Conforming loan
			 limits for single-Family mortgagesThe regulations of the FHFA Board pursuant
			 to subsection (a) shall ensure that a mortgage on single-family housing of a
			 particular size shall not be considered a safe and sound mortgage if the
			 mortgage has an original principal obligation that exceeds the higher
			 of—
					(1)the maximum dollar amount limitation for
			 such fiscal year governing the maximum original principal obligation of
			 mortgages that are purchased by the Federal Home Loan Mortgage Corporation for
			 such size residence, as determined under section 305(a)(2) of the Federal Home
			 Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), or
					(2)125 percent of the
			 area median price for a residence of the applicable size, but in no case to
			 exceed 175 percent of the limitation for such year determined under such
			 section 305(a)(2) for a residence of the applicable size,
					except
			 that, for mortgages originated in any year, if the limitation for such year on
			 the maximum original principal obligation of a mortgage that may be purchased
			 by the Federal National Mortgage Association or the Federal Home Loan Mortgage
			 Corporation determined under section 302(b)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1717(b)(2)) or section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1754(a)(2)) respectively,
			 for any size residence for any area is less than such maximum original
			 principal obligation limitation that was in effect for such size residence for
			 such area for 2008 pursuant to section 201 of the Economic Stimulus Act of 2008
			 (Public Law 110–185; 122 Stat. 619), notwithstanding any other provision of law
			 or of this Act, the limitation under this subsection on the maximum original
			 principal obligation of a mortgage for such size residence for such area that
			 may be considered a safe and sound mortgage shall be such maximum limitation in
			 effect for such size residence for such area for 2008.(d)Downpayment
			 requirementThe regulations
			 of the FHFA Board pursuant to subsection (a) shall ensure that, notwithstanding
			 any other provision of this title, a mortgage on single-family housing shall
			 not be considered a safe and sound mortgage unless the mortgagor has paid on
			 account of the property subject to the mortgage, in cash (or its equivalent),
			 an amount equal to not less than 5 percent of the sale price of the property or
			 such larger amount as the FHFA Board may establish to mitigate risks and
			 prevent losses to the Facility.
				(e)Adjustable rate
			 mortgagesThe regulations of
			 the FHFA Board pursuant to subsection (a) shall provide that a mortgage on
			 single-family housing having an interest rate that is not fixed at a single
			 annual percentage rate for the entire term of the mortgage shall not be
			 considered a safe and sound mortgage unless such quality, type, and class of
			 non-fixed rate mortgages has been approved for purposes of this section by the
			 FHFA Board as consistent with the safety and soundness of the Facility and the
			 mortgage finance system.
				(f)Representation
			 and warranty requirementThe
			 regulations of the FHFA Board pursuant to subsection (a) shall provide that a
			 mortgage shall not be considered a safe and sound mortgage unless such mortgage
			 meets such requirements regarding representations and warranties sufficient to
			 certifying that the mortgage is covered by a policy for title insurance as the
			 FHFA Board shall establish to ensure that title-related risks for the mortgage
			 are borne by State-licensed title insurance companies.
				(g)Underwriting
			 standardsThe regulations of
			 the FHFA Board pursuant to subsection (a) shall provide that a mortgage shall
			 not be considered a safe and sound mortgage unless such mortgage meets such
			 underwriting standards as the FHFA Board shall establish that—
					(1)promote
			 transparency, uniformity, and consumer protections; and
					(2)ensure a
			 mortgagor’s ability to repay the mortgage obligation, including standards for
			 determining mortgagors’ income, assets, liabilities, credit history, and credit
			 risk.
					(h)Property
			 valuation standardsThe
			 regulations of the FHFA Board pursuant to subsection (a) shall provide that a
			 mortgage shall not be considered a safe and sound mortgage unless such mortgage
			 meets the property valuation and appraisal standards under subpart E of part
			 226 of title 12, Code of Federal Regulations (Regulation Z).
				(i)Price
			 limitationsThe Facility
			 shall ensure that prices to be paid by the Facility for residential mortgages
			 purchased shall be based on market prices for the particular class of mortgages
			 involved.
				(j)Seller
			 approvalThe Facility may
			 purchase residential mortgages meeting the requirements of this title only from
			 sellers who have been approved by the Facility as meeting such standards for
			 approval as the Facility Board shall establish, which shall include standards
			 governing the following:
					(1)Care and due
			 diligence in complying with the underwriting standards established pursuant to
			 subsection (g).
					(2)Minimum capital to
			 ensure the ability to perform under standard representations and
			 warranties.
					(3)Contractual obligations.
					(4)Representations
			 and warranties pursuant to subsection (f).
					(5)Indemnification
			 for losses.
					(6)Delivery of
			 documents.
					(7)Ownership,
			 establishment, maintenance, retaining, examination, and storage of mortgage
			 records and information.
					(8)Fidelity bond and
			 errors and omissions coverage.
					(9)Capitalization,
			 net worth, and liquidity.
					(10)Lending
			 practices.
					(k)Servicing of
			 mortgagesThis Act may not be construed to prohibit, or to
			 authorize the Facility Board or the FHFA Board to prohibit, any approved seller
			 who sells a mortgage to the Facility from servicing such mortgage.
				103.Reduction of
			 market share
				(a)LimitationsThe FHFA Board shall, by regulation, seek
			 to ensure that the market share of the Facility, as defined by the FHFA Board,
			 does not exceed approximately 50 percent of mortgage originations in the United
			 States.
				(b)Standards and
			 requirementsThe FHFA Board
			 shall establish such standards and requirements regarding the maximum volume of
			 purchases by the Facility. In establishing such standards, the FHFA Board shall
			 seek to avoid excessive disruption to stability of the residential mortgage
			 market.
				(c)Safety
			 valveNotwithstanding any other provision of this section, the
			 FHFA Board may provide, in a timely manner, for the temporary suspension or
			 adjustment of the limits under this section on the market share of the
			 Facility, but only if the FHFA Board determines that the private market has
			 significantly reduced participation in the residential mortgage markets, taking
			 into consideration the yield spread between private label mortgage-backed
			 securities and mortgage-backed securities issued by the Facility and such other
			 indicia as the FHFA Board considers appropriate.
				(d)Correction
			 planIf at any time the FHFA Board determines that the market
			 share of the Facility exceeds the maximum market share permitted under this
			 section, the FHFA Board shall require the Facility to establish and implement a
			 plan that—
					(1)reduces such
			 market share so that it complies with the subsection (a)(1);
					(2)impacts all
			 geographic regions of the country similarly;
					(3)restricts or
			 prohibits the business of the Facility in mortgages that are used to prepay an
			 existing loan secured by the same property as such mortgage; and
					(4)increases
			 guarantee fees under section 105 or reinsurance fees under section 106(a), or
			 both.
					Such a plan
			 shall seek to impact all lenders as equally as possible, taking into account
			 each lender’s history regarding its share of activity in selling mortgages to
			 the Facility.104.Capital
			 standards
				(a)In
			 generalThe FHFA Board shall,
			 by regulation, establish risk-based capital requirements for the Facility to
			 ensure that the Facility operates in a safe and sound manner, maintaining
			 sufficient capital and reserves to support the risks that arise in operations
			 and management of the Facility.
				(b)FactorsThe
			 capital requirements for the Facility shall—
					(1)be based on the
			 risks specifically involved in the purchase and securitization of safe and
			 sound mortgages, as such term is defined pursuant to section 103(a); and
					(2)be based on
			 actuarial loss rate history of mortgages having similar characteristics.
					105.Guarantee
			 fees
				(a)EstablishmentThe Facility shall charge a guarantee fee
			 under this section in connection with any purchase of residential mortgages
			 from approved sellers and in connection with any guarantee issued by the
			 Facility of timely payment of principal and interest on mortgage-backed
			 securities, notes, and other obligations issued by the Facility.
				(b)AmountAny guarantee fee under this section shall
			 be in an amount that the Facility Board determines appropriate and reasonable,
			 based on likelihood of loss for the particular type of product, to provide for
			 operation of the Facility in accordance with this Act, except that such fees
			 may be increased to facilitate compliance with the market share limitations
			 under section 103 or for such other purpose as the FHFA Board may approve. The
			 FHFA Board may establish a minimum amount for the guarantee fee.
				(c)Impermissible
			 considerationsSuch fees shall be based on quality of mortgages
			 and may not be based on or incorporate—
					(1)the geographic
			 location of properties subject to mortgages backing or on which are based such
			 securities, notes, or other obligations;
					(2)the volume of
			 mortgages sold to the Facility by an approved seller; or
					(3)any consideration
			 of reducing the costs of homeownership.
					106.Federal
			 insurance backstop
				(a)Reinsurance
			 fees
					(1)In
			 generalThe Facility shall
			 collect and transfer to the Reinsurance Fund established under subsection (b),
			 a reinsurance fee under this subsection in connection with any guarantee issued
			 by the Facility of timely payment of principal and interest on mortgage-backed
			 securities, notes, and other obligations issued by the Facility.
					(2)AmountThe fee shall be established by the
			 Facility Board in such amount as may be necessary to cover obligations of the
			 Facility under such guarantees to the extent the capital funds of the Facility
			 cannot cover such obligations and shall be based on the outstanding mortgage
			 exposure of the Facility. The FHFA Board may establish a minimum amount for the
			 reinsurance fee.
					(b)Reinsurance
			 Fund
					(1)EstablishmentThere is established in the Treasury of the
			 United States a Reinsurance Fund for the Facility.
					(2)CreditsThe
			 Reinsurance Fund shall be credited with—
						(A)all reinsurance
			 fees collected by the Facility pursuant to subsection (a);
						(B)any amounts earned on investments of the
			 Fund pursuant to paragraph (4); and
						(C)such other amounts as may be credited to
			 the Fund, including amounts as may be required to be credited by the Secretary
			 of the Treasury.
						(3)UseAmounts in the Reinsurance Fund shall be
			 available, at the direction of FHFA Board, only for payment of obligations of
			 the Facility under guarantees issued by the Facility of timely payment of
			 principal and interest on mortgage-backed securities, notes, and other
			 obligations issued by the Facility and only to the extent that the FHFA Board
			 determines that the capital of the Facility is insufficient to cover such
			 obligations.
					(4)InvestmentsThe Secretary may invest such amounts as
			 the Secretary considers advisable in obligations issued or guaranteed by the
			 United States.
					107.Deficit
			 reductionAny receipts and
			 earnings of the Facility in excess of amounts required to comply with the
			 capital standards established pursuant to section 104, amounts required to be
			 deposited in the Reinsurance Fund established under section 106(b), and amounts
			 required for the repurchase of senior preferred stock of the enterprises issued
			 pursuant to the Senior Preferred Stock Purchase Agreements entered into between
			 the Department of the Treasury and the enterprises in September 2008 (as such
			 Agreement may be amended and restated), shall be transferred into the General
			 Fund of the Treasury and used to reduce the budget deficit of the Federal
			 Government.
			108.Portfolio
			 reduction
				(a)Limitation
					(1)In
			 generalThe Facility may not
			 own mortgage assets in excess of $250,000,000,000, as such amount shall be
			 adjusted by the FHFA Board, effective January 1 of each year beginning after
			 the date of the enactment of this Act, in accordance with an appropriate
			 inflationary index, as determined by the FHFA Board. The FHFA Board shall cause
			 notice of each such adjustment to be published promptly in the Federal
			 Register.
					(2)DefinitionFor purposes of this section, the term
			 mortgage assets means, with respect to the Facility, assets of the
			 Facility consisting of mortgages, mortgage loans, mortgage-related securities,
			 participation certificates, mortgage-backed commercial paper, obligations of
			 real estate mortgage investment conduits and similar assets, in each case to
			 the extent such assets would appear on the balance sheet of the
			 Facility.
					(b)UseMortgage
			 assets owned by the Facility shall be available for use—
					(1)to support
			 multifamily housing and residential mortgages that cannot readily be
			 securitized;
					(2)to provide
			 financing to support residential mortgage markets affected by economic
			 downturns; and
					(3)to modify
			 delinquent mortgages that are purchased from pools of mortgages backing or on
			 which are based mortgage-backed securities issued and guaranteed by the
			 Facility.
					(c)MonitoringThe
			 FHFA Board shall monitor the mortgage assets owned by the Facility to ensure
			 compliance with this section.
				(d)Safety
			 valveNotwithstanding subsection (a), the FHFA Board may provide
			 for the temporary increase in the limitation under subsection (a) on mortgage
			 assets owned by the Facility if the FHFA Board determines that the there has
			 been a substantial reduction in the availability of private residential
			 mortgage financing, taking into consideration such indicia as the FHFA Board
			 considers appropriate.
				109.Initial
			 standardsNot later than the
			 expiration of the 6-month period beginning upon the appointment of all initial
			 members of the FHFA Board pursuant to section 301(b) the FHFA Board shall issue
			 such regulations, guidelines, orders, requirements, and standards pursuant to
			 section 1396C of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (as added by section 302 of this Act) as may be required under this
			 title for the establishment and operation of the Facility.
			IIEnding the
			 conservatorships of Fannie Mae and Freddie Mac
			201.Treasury
			 plan
				(a)In
			 generalNot later than the
			 expiration of the 6-month period beginning upon the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Director of
			 the Federal Housing Finance Agency, shall develop and submit to the Congress a
			 plan that provides for the orderly and timely wind-down and termination of the
			 enterprises, during such period as the Secretary considers appropriate but in
			 no case ending later than 36 months after the date of the enactment of this
			 Act, in accordance with this section and the receivership authority under
			 section 1367 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 and in a manner that avoids excessive disruption to the stability
			 of the residential mortgage market.
				(b)ContentsSuch
			 plan—
					(1)shall provide for
			 the termination, during the period referred to in subsection (a), of the
			 authority of the enterprises to conduct any new business;
					(2)shall provide for the transfer of the
			 assets, obligations, and liabilities of the enterprises to the Secondary Market
			 Facility for Residential Mortgages established under title I;
					(3)may provide for
			 the Facility to segregate such sound assets and troubled or impaired assets of
			 the enterprises into separate trusts or entities;
					(4)shall provide for the full repayment to the
			 taxpayers and the Federal Government of the investment made by the taxpayers
			 and the Federal Government in the enterprises, which repayment shall be made by
			 the Facility from income generated by the Facility, in a manner that is
			 generally consistent with the manner in which the taxpayers and the Federal
			 Government were reimbursed by financial institutions assisted under the
			 Troubled Assets Relief Program of the Secretary of the Treasury under title I
			 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.),
			 or in such other manner as the Secretary considers appropriate;
					(5)shall provide for the Secondary Market
			 Facility for Residential Mortgages established under title I of this Act to
			 purchase from the Secretary of the Treasury all preferred stock held by the
			 Treasury pursuant to purchase under the Senior Preferred Stock Purchase
			 Agreements entered into with the Treasury by the enterprises in September 2008
			 (as such Agreements have been amended and restated);
					(6)shall provide that, notwithstanding any
			 other provision of law, any provision of the Senior Preferred Stock Purchase
			 Agreement entered into between the Department of the Treasury and an enterprise
			 in September 2008 (as any such Agreement may be amended and restated), or any
			 provision of any certificate in connection with such an Agreement creating or
			 designating the terms, powers, preferences, privileges, limitations, or any
			 other conditions of the Variable Liquidation Preference Senior Preferred Stock
			 of an enterprise issued pursuant to such an Agreement, the annual rate of
			 dividends paid on the Variable Liquidation Preference Senior Preferred Stock of
			 each enterprise issued pursuant to such an Agreement shall, until all such
			 stock is purchases by the Facility pursuant to paragraph (5) of this
			 subsection—
						(A)be reduced to not
			 more than 5 percent; and
						(B)be variable and
			 based on market conditions and performance;
						(7)shall provide for
			 the fulfillment of all obligations of the enterprises under any outstanding
			 debt obligations and mortgage-backed securities of the enterprises; and
					(8)shall provide a
			 date during the period referred to in subsection (a) for the repeal of the
			 Federal National Mortgage Association Charter Act and the Federal Home Loan
			 Mortgage Corporation Act.
					202.Implementation
			 of planThe Secretary
			 shall—
				(1)commence
			 implementation of the plan submitted to the Congress under section 201 upon
			 expiration of the 90-day period beginning upon such submission; and
				(2)wind-down and terminate the enterprises in
			 accordance with the terms of the plan.
				203.Repeal of
			 charter ActsUpon the date
			 specified in the plan pursuant to section 201(b)(8), the following provisions
			 are repealed:
				(1)The Federal
			 National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.).
				(2)The Federal Home
			 Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.).
				IIIFederal Housing
			 Finance Agency
			301.Establishment
			 of Federal Housing Finance Agency Board
				(a)EstablishmentSection
			 1312 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4512) is amended—
					(1)by striking the
			 section designation and heading and all that follows through subsection
			 (c);
					(2)by striking
			 subsections (e) through (g);
					(3)by redesignating
			 subsection (d) as subsection (l); and
					(4)by inserting
			 before subsection (l) (as so redesignated) the following:
						
							1312.Federal
				Housing Finance Agency Board
								(a)EstablishmentThere is established the Federal Housing
				Finance Agency Board, who shall govern the Agency.
								(b)AppointmentThe FHFA Board which shall consist of 5
				members, as follows:
									(1)Ex officio
				membersTwo ex officio
				members who shall be—
										(A)the Secretary of the Treasury or the
				Secretary’s designee; and
										(B)the Secretary of
				Housing and Urban Development or the Secretary’s designee.
										(2)Appointed
				membersThree members, who shall be appointed by the President,
				by and with the advice and consent of the Senate, who shall include—
										(A)one member who
				shall possess extensive experience and expertise in financial management or
				oversight, capital markets (including debt markets), the secondary mortgage
				market, and mortgage-backed securities; and
										(B)two members who
				shall possess extensive experience and expertise in mortgage finance (including
				single-family and multifamily housing mortgage finance and with credit unions
				and smaller financial institutions), development of affordable housing, and
				economic development and revitalization.
										(c)Political
				affiliationNot more than
				three members of the FHFA Board may be members of the same political
				party.
								(d)ChairpersonThe Chairperson of the FHFA Board shall be
				designated by the President at the time of appointment. The Chairperson shall
				designate another member to serve as Acting Chairperson during the absence or
				disability of the Chairperson.
								(e)Term;
				removalEach member of the
				FHFA Board shall be appointed for a term of 5 years, and may be removed by the
				President only for cause.
								(f)VacanciesA member of the FHFA Board appointed to
				fill a vacancy occurring before the expiration of the term for which the
				member’s predecessor was appointed shall be appointed only for the remainder of
				that term.
								(g)Continuation of
				membershipA member of the FHFA Board may serve after the
				expiration of the member’s term until a successor has been appointed.
								(h)CompensationMembers
				of the FHFA Board shall each receive compensation at the rate prescribed for
				level III of the Executive Schedule under section 5314 of title 5, United
				States Code.
								(i)MeetingsThe FHFA Board shall meet upon notice by
				the Chairperson, but in no event shall the FHFA Board meet less frequently than
				once every 2 months. Any member of the FHA Board may, upon giving written
				notice to the Chairperson, require a special meeting of the FHFA Board, which
				shall be convened by the Chairperson within 30 days after such notice.
								(j)TestimonyOn an annual basis, the Board shall testify
				before the Congress regarding the safety and soundness of the Secondary Market
				Facility for Residential Mortgages, any material deficiencies in the conduct of
				the operations of the Facility; the overall operational status of the Facility;
				operations, resources, and performance of the FHFA Board, and such other
				matters relating to the FHFA Board and the Facility.
								(k)Advisory
				Committee
									(1)EstablishmentThere is established an Advisory Committee
				to consist of 12 members who shall be appointed by the FHFA Board.
									(2)MembershipMembers
				of the Advisory Committee shall be broadly representative of mortgage loan
				originators, investors in mortgage-backed securities, and consumer advocacy
				organizations, and shall include—
										(A)3 members who have
				extensive experience and expertise in financial management or oversight,
				capital markets (including debt markets), the secondary mortgage market, and
				mortgage-backed securities;
										(B)3 members who have extensive experience and
				expertise in mortgage finance, including with single family and multifamily
				housing and with credit unions and small institutions;
										(C)3 members who have extensive experience and
				expertise in mortgage loan origination and closing, including mortgage bankers,
				mortgage brokers, settlement services providers; and
										(D)3 members from
				consumer advocacy organizations and other organizations that the FHFA Board
				deems appropriate to advise the FHFA Board in effectively carrying out its
				oversight of the Facility.
										(3)MeetingsThe Advisory Committee shall meet at least
				once each calendar quarter.
									(4)DutiesThe Advisory Committee shall advise the
				FHFA Board on its operations and discharge of its duties, and shall submit its
				own comments to the Congress on the extent to which the FHFA Board is meeting
				its responsibilities under the law and any suggestions for improvements in such
				regard.
									.
					(b)Transition
					(1)Timing of
			 appointmentsThe President
			 shall endeavor to appoint and have confirmed all initial members of the Federal
			 Housing Finance Agency Board pursuant to section 1312(b)(2) of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (as amended by
			 subsection (a)(1) of this section) not later than the expiration of the 6-month
			 period beginning upon the date of the enactment of this Act.
					(2)Continued
			 service of DirectorNotwithstanding the amendment made by
			 subsection (a), during the period beginning on the date of the enactment of
			 this Act and ending upon the first date on which all initial members of the
			 Federal Housing Finance Agency Board are appointed and confirmed, the person
			 serving as the Director of the Federal Housing Finance Agency on such date of
			 enactment shall act for all purposes as, and with the full powers of, the
			 Federal Housing Finance Agency Board.
					(c)Conforming
			 amendment; references
					(1)Conforming
			 amendmentSection 5313 of title 5, United States Code, is amended
			 by striking the item relating to Director of the Federal Housing Finance
			 Agency.
					(2)ReferencesAny references to the Director of the
			 Federal Housing Finance Agency in statutes, Executive orders, rules,
			 regulations, directives, or delegations of authority shall be deemed to refer
			 to the Federal Housing Finance Agency Board established under the amendment
			 made by subsection (a) of this section.
					302.Supervision and
			 regulation of Facility by FHFAThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended by adding at the end the following
			 new subtitle:
				
					FSupervision and
				regulation of Secondary Market Facility for Residential Mortgages
						1396.Oversight of
				Facility
							(a)Authority
								(1)In
				generalThe Secondary Market
				Facility for Residential Mortgages established by title I of the
				Secondary Market Facility for Residential
				Mortgages Act of 2011 (in this subtitle referred to as the
				Facility) shall be subject to the supervision and regulation of
				the FHFA Board. The FHFA Board shall have general regulatory authority over the
				Facility and shall exercise such authority, and may issue such regulations,
				orders, and interpretations as the FHFA Board determines necessary to ensure
				that the purposes of title I of such Act and this subtitle and any other
				applicable laws are carried out and that the Facility is operated in a safe and
				sound manner.
								(2)LimitationAny
				authority under this subtitle of the FHFA Board to supervise and regulate the
				Facility may not be construed to authorize the FHFA Board to establish or
				regulate the amount of guarantee fees under section 105 of the
				Secondary Market Facility for Residential
				Mortgages Act of 2011.
								(b)Use of existing
				authorityExcept as provided in this section, the Facility and a
				Facility-affiliated party shall be subject to the same supervisory and
				enforcement powers of the Director under this title, to the same extent as if
				the Facility was a regulated entity and the Facility-affiliated party was an
				entity-affiliated party, including—
								(1)authority to
				establish and enforce prudential management and operations standards under
				section 1313B (12 U.S.C. 4513b);
								(2)authority to
				require reports under section 1314 (12 U.S.C. 4514);
								(3)authority to conduct examinations under
				section 1317 (12 U.S.C. 4517);
								(4)the enforcement powers under sections 1371
				through 1379 (12 U.S.C. 4631–9); and
								(5)authority to take prompt corrective
				supervisory actions in response to capital classifications as provided for in
				sections 1365 and 1366 (12 U.S.C. 4615, 4616).
								1396A.Monitoring and
				evaluation
							(a)MonitoringThe FHFA Board shall monitor compliance by
				the Facility with the requirements of title I of the
				Secondary Market Facility for Residential
				Mortgages Act of 2011.
							(b)EvaluationUpon the expiration of the 5-year period
				beginning on the date of the enactment of the Secondary Market Facility for Residential Mortgages Act of
				2011, the FHFA Board shall submit to the Congress a report
				analyzing the performance of the Facility in meeting the purposes of title I of
				such Act. Such report shall analyze and compare the performance of the
				enterprises during the period consisting of the year 2008 and years prior to
				the performance of the enterprises and the Facility during the period
				consisting of the year 2009 and years after through the end of such 5-year
				period.
							1396B.Funding of FHFA
				Board oversight of Facility
							(a)Annual
				AssessmentsThe FHFA Board shall establish and collect from the
				Facility annual assessments in an amount not exceeding the amount sufficient to
				provide for reasonable costs (including administrative costs) and expenses of
				the Agency attributable to the Agency’s supervision and regulation of the
				Facility, including—
								(1)the expenses of
				any examinations pursuant section 1396(b)(3);
								(2)the expenses of
				monitoring pursuant to section 1396A(a); and
								(3)such amounts in
				excess of actual expenses for any given year as deemed necessary by the FHFA
				Board to maintain a working capital fund in accordance with subsection (e) of
				this section.
								(b)Timing of
				paymentThe annual assessment shall be payable semiannually for
				each fiscal year, on October 1 and April 1.
							(c)Increased Costs
				of Regulation
								(1)Increase for
				inadequate capitalizationIf
				the FHFA Board determines that the Facility is not adequately capitalized in
				accordance with the standards established under section 104 of the
				Secondary Market Facility for Residential
				Mortgages Act of 2011, the semiannual payments made pursuant to
				subsection (b) by the Facility may be increased, as necessary, in the
				discretion of the Board to pay additional estimated costs of regulation of the
				Facility.
								(2)Additional
				assessment for deficienciesIf at any time, as a result of
				increased costs of regulation of the Facility that is not classified (for
				purposes of the standards established under section 104 of such Act) as
				adequately capitalized or as the result of supervisory or enforcement
				activities pursuant to this subtitle for the Facility, the amount available
				from any semiannual payment made by the Facility pursuant to subsection (b) is
				insufficient to cover the costs of the Agency with respect to the Facility, the
				FHFA Board may make and collect from the Facility an immediate assessment to
				cover the amount of such deficiency for the semiannual period. If, at the end
				of any semiannual period during which such an assessment is made, any amount
				remains from such assessment, such remaining amount shall be deducted from the
				assessment for the Facility for the following semiannual period.
								(d)SurplusExcept
				with respect to amounts collected pursuant to subsection (a)(3), if any amount
				from any annual assessment collected from the Facility remains unobligated at
				the end of the year for which the assessment was collected, such amount shall
				be credited to the assessment to be collected from the Facility for the
				following year.
							(e)Working Capital
				FundAt the end of each year for which an assessment under this
				section is made, the FHFA Board shall remit to the Facility any amount of
				assessment collected from the Facility that is attributable to subsection
				(a)(3) and is in excess of the amount the FHFA Board deems necessary to
				maintain a working capital fund.
							(f)Treatment of
				Assessments
								(1)DepositAmounts
				received by the FHFA Board from assessments under this section may be deposited
				by the Board in the manner provided in section 5234 of the Revised Statutes of
				the United States (12 U.S.C. 192) for monies deposited by the Comptroller of
				the Currency.
								(2)Not government
				fundsThe amounts received by the FHFA Board from any assessment
				under this section shall not be construed to be Government or public funds or
				appropriated money.
								(3)No apportionment
				of fundsNotwithstanding any other provision of law, the amounts
				received by the FHFA Board from any assessment under this section shall not be
				subject to apportionment for the purpose of chapter 15 of title 31, United
				States Code, or under any other authority.
								(4)Use of
				fundsThe FHFA Board may use any amounts received by the Board
				from assessments under this section for compensation of the Board and other
				employees of the Agency and for all other expenses of the Board and the
				Agency.
								(5)Treasury
				investments
									(A)AuthorityThe
				FHFA Board may request the Secretary of the Treasury to invest such portions of
				amounts received by the Board from assessments paid under this section that, in
				the Board’s discretion, are not required to meet the current working needs of
				the Agency.
									(B)Government
				obligationsPursuant to a request under subparagraph (A), the
				Secretary of the Treasury shall invest such amounts in Government obligations
				guaranteed as to principal and interest by the United States with maturities
				suitable to the needs of the Agency and bearing interest at a rate determined
				by the Secretary of the Treasury taking into consideration current market
				yields on outstanding marketable obligations of the United States of comparable
				maturity.
									1396C.Regulations and
				orders
							(a)AuthorityThe FHFA Board shall issue any regulations,
				guidelines, or orders necessary to carry out the duties of the FHFA Board under
				this subtitle and title I of the Secondary
				Market Facility for Residential Mortgages Act of 2011, and to
				ensure that the purposes of this subtitle and title I of such Act are
				accomplished.
							(b)Notice and
				commentAny regulations issued by the FHFA Board under this
				section shall be issued after notice and opportunity for public comment
				pursuant to the provisions of section 553 of title
				5.
							.
			303.Conforming
			 amendmentsThe Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 is amended—
				(1)in section 1303
			 (12 U.S.C. 4502)—
					(A)by striking
			 paragraph (4);
					(B)by redesignating
			 paragraphs (5) through (8) as paragraphs (4) through (7), respectively;
					(C)by striking
			 paragraph (9);
					(D)by redesignating
			 paragraphs (10) through (12) as paragraphs (8) through (10),
			 respectively;
					(E)by inserting
			 before paragraph (13) the following new paragraph:
						
							(11)FHFA
				BoardThe term FHFA
				Board means the Federal Housing Finance Agency Board established under
				section 1312.
							;
				and
					(F)by redesignating
			 paragraphs (13) through (31) as paragraphs (12) through (30),
			 respectively;
					(2)by striking
			 section 1313A (12 U.S.C. 4513a: relating to the Federal Housing Finance Agency
			 Oversight Board);
				(3)by striking Director each
			 place such term appears (except in section 1316(g), 1338(i), and 1355) and
			 inserting FHFA Board;
				(4)by striking Director’s each
			 place such term appears and inserting FHFA Board’s;
				(5)by striking Director each place
			 such term appears in the section headings for sections 1313, 1319B, and 1369D
			 and inserting FHFA
			 Board; and
				(6)in the heading for
			 part 2 of subtitle A, by striking Director and inserting
			 FHFA
			 Board.
				
